Citation Nr: 0433474	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-05 636	)	DATE
	)
	)


THE ISSUE

Whether the December 1997 decision of the Board of Veterans' 
Appeals (Board) that denied an application to reopen a claim, 
based on the submission of new and material evidence, for 
entitlement to service connection for a low back disability, 
claimed as a muscle strain, should be reversed or revised on 
the grounds of clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had active service from January 1965 to August 
1968.

A May 1994 Regional Office (RO) rating decision denied an 
application to reopen a previously denied claim for service 
connection for a low back disorder, and the veteran appealed 
that determination to the Board.  In a decision dated in 
December 1997, the Board denied the appeal.

This matter is before the Board as an original action on the 
motion of the veteran in September 2001 in which it is 
alleged there was CUE in the December 1997 Board decision 
that denied an application to reopen a claim for service 
connection for a low back disorder.  In a July 2003 letter, 
the Board notified the representative that they had 30 days 
to submit additional argument or to request review of the 
record.

In correspondence dated on July 2003, the representative 
requested review of the veteran's claims folder.  In a letter 
dated on September 1, 2004, the representative notified the 
Board that the motion for revision or reversal of the 
December 1997 Board decision based on CUE was ready for 
appellate consideration.


FINDINGS OF FACT

1.  In a decision dated December 19, 1997, the Board denied 
an application to reopen a previously denied claim for 
entitlement to service connection for a low back disability, 
claimed as a muscle strain.  

2.  The Board, in its December 1997 decision, failed to 
accept service medical records received since the November 
1968 decision and treatment records showing a chronic back 
disorder existing after service as new and material to reopen 
the previously denied claim.  




CONCLUSION OF LAW

The December 1997 decision by the Board denying an 
application to reopen a claim of entitlement to service 
connection for a low back disability, claimed as a muscle 
strain, was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 3.156, 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law.  The VCAA, among 
other things, includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  A pertinent exception to the 
applicability of the VCAA is with respect to claims of clear 
and unmistakable error.  In Livesay v. Principi, 15 Vet. App. 
165 (2001), the Court found that although the VCAA, with its 
expanded duties, is potentially applicable to a great number 
of claims, VCAA was not applicable to allegations of clear 
and unmistakable error in Board decisions.  Livesay, 15 Vet. 
App. at 178.  The Board notes that a clear and unmistakable 
error claim must be viewed exclusively in light of evidence 
that was of record at the time the decision was made, in this 
case December 19, 1997.  See 38 C.F.R. § 20.1403 (2003).  
Therefore, there is no additional evidence that must be 
obtained by the Board.  

The moving party contends that the December 1997 Board 
decision is in error because the records shows that new and 
material evidence was, in fact, received subsequent to the 
November 1968 rating decision that initially denied service 
connection for a low back disorder.  Review of the claims 
file shows that the veteran initially submitted a claim for 
service connection for muscle strain of his low back in 
September 1968, soon after his discharge from active duty.  
On November 1, 1968, the RO rendered a decision that the 
service records showed treatment for acute back strain in 
February 1967 and October 1967, but that no residuals were 
noted at discharge.  The veteran was notified on November 5, 
1968, that the claim was denied because, while he was treated 
for a back condition during service, it was apparently acute 
and transitory as physical examination at the time of 
separation from service did not show any residuals of a back 
injury.  The veteran was advised that, if he had evidence 
that the back condition still existed, he could submit it.  

The record includes several requests for information directed 
to the National Personnel Records Center (NPRC) dated 
subsequent to the November 1, 1968 rating decision.  While it 
is unclear when certain records were received from NPRC, it 
is noted that some service medical records were received from 
NPRC in late November 1968 and in November 1972.  

The veteran submitted an application to reopen a claim in 
November 1993.  At that time, VA outpatient treatment records 
included a November 1993 report that included an assessment 
that the veteran had sustained a low back injury in the 
military.  Additional VA outpatient treatment records 
continued to show the presence of a low back disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error was present in a prior 
determination.  The criteria are: (1) either the correct 
facts as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error...

If a claimant--appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

The Board notes that only the law as it existed at the time 
of a prior Board decision may be considered with regard to a 
CUE claim. See 38 C.F.R. § 20.1403 (b). The Board cannot 
apply the benefit of hindsight to its evaluation of the 
December 1997 Board decision in determining whether CUE 
existed.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(1997).  

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of Sec. 20.1304(b)(1) of this chapter), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b) (1997).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence. 
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim. 38 C.F.R. § 3.156(c) (1997).  

As service connection for a low back disorder was previously 
denied by the RO in a November 1968 rating decision, which 
was not appealed by the veteran, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

The veteran has contended that the RO received evidence 
subsequent to the November 1968 rating decision, a contention 
that is supported by the record.  While it is unclear which 
evidence received was precisely duplicative of that 
previously of record, it is apparent that some evidence in 
the form of service medical records was received after the 
November 1968 rating decision.  In addition, it is noted that 
VA treatment records show evaluation and treatment for 
chronic back disability after service.  Inasmuch as the basis 
for the original denial of service connection in 1968 was the 
absence of evidence of a continuing chronic back disability, 
these records should have been considered new and material.  
So considered, the outcome of the appeal would have been 
different:  the claim would have been reopened and considered 
on its merits.  

It is concluded that clear and unmistakable error was 
committed as a result of misapplication of the law and 
regulations in effect at the time of the Board's 1997 
decision.  The Board did not credit the receipt of additional 
service medical records and medical evidence of continuing 
post-service back disability.  The Board now determines that 
new and material evidence was, in fact and law, submitted and 
the December 1997 decision must be reversed.


ORDER

The December 1997 decision by the Board that denied an 
application to reopen the claim for service connection of a 
low back disorder was based on clear and unmistakable error.  
The motion is GRANTED and the Board's December 1997 decision 
is REVERSED.  The claim must now be reopened and considered 
on a de novo basis.  This will be accomplished in a separate 
decision by the Board.  



                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



